   Case 15-13369          Doc 248-1 Filed 11/26/18         Entered 11/26/18 16:00:00         Desc
                               Certificate of Service      Page 1 of 1


                              UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MASSACHUSETTS
                                        Eastern Division




 In re:                                                     Chapter 7
     ANDRE BISASOR,
                                                            Case No.: 15-13369-JNF

                                   Debtor.

                                     CERTIFICATE OF SERVICE

          I, Donald F. Farrell, Jr., do hereby certify that on this 26th day of November, 2018, a copy

of the Response Of Chapter 7 Trustee To Joint Motion For Approval Of Settlement was served on

the parties identified below, in the manner indicated:

          The following were served via the ECF/CM electronic filing system:

          John Aquino jja@andersonaquino.com, jaquino@ecf.epiqsystems.com
          Donna Ashton dma@ashton-law.com
          David G. Baker bkecf@bostonbankruptcy.org;ecf@bostonbankruptcy.org
          Donald F. Farrell dff@andersonaquino.com
          Michael B. Feinman mbf@feinmanlaw.com, kmk@feinmanlaw.com
          John Fitzgerald USTPRegion01.BO.ECF@USDOJ.GOV
          Dmitry Lev dlev@levlaw.net, ecf-notices@levlaw.net
          John C. Ottenberg ottenberg@odllp.com
